Applicants are requested to update the specification to reflect that this application is a CON.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26 to 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 2007/0009817.
	Kim teaches a semi-conductive belt that is seamless (paragraphs 35, 55, 57, claim 8).  Such a belt is tubular, as it is prepared by the double bubble tubular film process (paragraphs 38, 39, abstract).  The belt is prepared from a polymer having a side chain liquid crystalline group. Paragraph 28 teaches that such a polymer can be a siloxane polymer.  Paragraph 29 refers to excellent elasticity of polyurethane (preferred polymer).  This indication of excellent elasticity would provide the skilled artisan with motivation to select an elastic siloxane polymer.  In this manner the claimed elastomer polysiloxane based polymer having mesogenic group side chain is rendered obvious.
	Such a belt can be used as an intermediate transfer belt as found in paragraphs 57 and on.  This differs from that in claim 21 in that this does not teach a base layer.
	As can be seen from Kuraoka et al. (and is well known in the art) intermediate transfer belts commonly have various layers including base layers.  See for instance Figure 1 and well as the Background Art section and paragraphs 12 to 14.
	The layer in Kim possesses improved abrasion resistance and surface rough-ness (paragraphs 57 to 62) such that the layer therein would be expected to present on the outer surface of an intermediate transfer belt.
	As such one having ordinary skill in the art would have been motivated to include a base layer in the intermediate transfer belt of Kim, with the layer of Kim being the surface layer, with the expectation of getting predictable and useful results.  In this manner claim 21 is rendered obvious.

	For claim 28 note that the thickness of the layer found in Kim falls within this claimed range.  See for instance the layer in paragraphs 55, 57 and 37.
	For claim 29 see paragraphs 150 to 152 in Kuraoka et al. which teaches a seam-less base layer.
	
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kuraoka et al. and further in view of Finkleman 5,385,690.
	While the combination of Kim and Kuraoka et al. do not specifically teach these mesogenic groups, Finkleman teach polymers having liquid crystal side chains compar-able to those found in Kim. While Finkleman et al. teach general liquid crystalline groups in columns 2 and on, column 13 specifically shows groups that differ from that claimed only in that they are attached to the siloxane backbone by a butyl group rather than a pentyl group. Such a difference would have been obvious, though, given the totality of the teachings in Finkleman et al.  See for instance that SP in the structure on the bottom of column 2 and column 4, lines 55 and on, can be either butylene or propylene.  
	Thus one having ordinary skill in the art would have been motivated by the teach-ings in Finkleman et al. which disclose the various benefits and properties associated therewith (as per the teachings in column 12, lines 30 and on) to use the liquid crystal siloxane therein as the siloxane in Kim.  Since the specific side chain in claim 23 is rendered obvious by Finkleman et al., this claim is likewise rendered obvious.

Claims 22, 24, 25 and 30 to 33 are neither taught nor suggested by the prior art.  These claims are objected to as depending on a rejected base claim but containing allowable subject matter.

	For claim 25 there is nothing that would lead the skilled artisan to combine the liquid crystalline siloxane in Kim with one of these polymers.  Note for instance that Kim mixes the liquid crystalline siloxane with a liquid conductive polymer.
	For claims 30 to 33, since Kim makes specific reference to the surface property of the layer therein there is nothing that would lead the skilled artisan to use it as any-thing other than the surface layer in the transfer belt therein.  As such these layers, which are found on the surface of the liquid crystalline layer in the claims, are not suggested by the prior art.
	The remaining references cited in the attached PTO-892 are cited as being of general interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.


Mgm
1/7/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765